             Case 2:21-cv-00272-MCE-KJN Document 11 Filed 04/09/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO,                               Case No. 2:21-cv-00272-MCE-KJN
12                    Plaintiff,                  ORDER STAYING FURTHER
                                                  PROCEEDINGS AND DEADLINES
13            v.
14   APPLE EIGHT HOSPITALITY
     OWNERSHIP, INC., a Virginia                   Complaint Filed:       Feb. 12, 2021
15   Corporation,
16                    Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


     69088135v.1
             Case 2:21-cv-00272-MCE-KJN Document 11 Filed 04/09/21 Page 2 of 2


1             Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and
2    Deadlines, and good cause appearing, the Court ORDERS:
3             1.    All dates, deadlines, and further activity in this case are stayed pending
4    decisions by the Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-154,
5    Arroyo v. JWMFE Anaheim, LLC, No. 21-55237, and Garcia v. Gateway Hotel L.P., No
6    21-55227 (collectively, “Appeals”).
7             2.    The Parties shall submit a joint status report not later than sixty (60) days
8    following the date this order is electronically filed, and every sixty (60) days thereafter,
9    advising the Court regarding the status of the appeals, and, after the opinion in the last of
10   the three cases cited herein is issued, informing the Court how the parties intend to
11   proceed with this case in light of the rulings in the Appeals.
12            IT IS SO ORDERED.
13   Dated: April 9, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
     69088135v.1
